Case 1:14-ml-02570-RLY-TAB Document 19149 Filed 06/23/21 Page 1 of 1 PageID #:
                                 121129



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION



In Re: COOK MEDICAL, INC., IVC FILTERS                       Case No. 1:14-ml-2570-RLY-TAB
MARKETING, SALES PRACTICES AND                                                 MDL No. 2570
PRODUCTS LIABILITY LITIGATION


This Document Relates to: All Actions


             ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES
               IN FIFTH AMENDED CASE MANAGEMENT ORDER #27

        The Parties filed a Joint Motion to Extend Deadlines in Fifth Amended Case Management

Order #27. Having considered the Parties’ motion and being duly advised, the Court now

GRANTS the motion (dkt. 19130).

        IT IS THEREFORE ORDERED that current deadlines concerning the bellwether selection

process, per the Fifth Amended Case Management Order #27 (Amended Bellwether Plan) [Dkt.

15887] and the Order Granting Joint Motion to Extend Deadlines in Fifth Amended Case

Management Order #27 [Dkt. 18493], are amended to the following:

                  A.   July 29, 2021 – Parties to exercise strikes during conference with the Court

                  B.   August 12, 2021 – Each side to submit a single brief (no more than 10 pages
                       total) containing a summary of the facts and the parties’ positions on why
                       cases should or should not be selected as a bellwether case for each of the
                       remaining cases.

SO ORDERED this 23rd day of June 2021.




Distributed Electronically to Registered Counsel of Record


US.133415111.01
